TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00262-CV


Seham El-Sabrout, Appellant

v.

Muhammad A. Ragab, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. 96-13921A, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Seham El-Sabrout filed a notice of appeal from an order modifying the child-custody
decree.  She has failed to file a brief.  Postcards sent to her last known address notifying her that her
brief is overdue have been returned with the notation that she no longer lives at that address and has
not provided a forwarding address.  We dismiss the appeal for want of prosecution for El-Sabrout's
failure to file a brief.  See Tex. R. App. P. 42.3(b).

  
						Mack Kidd, Justice
Before Chief Justice Law, Justices Kidd and Puryear
Dismissed for Want of Prosecution
Filed:   December 11, 2003